Case 20-10343-LSS   Doc 2963   Filed 05/04/21   Page 1 of 10
Case 20-10343-LSS   Doc 2963   Filed 05/04/21   Page 2 of 10

                     EXHIBIT A
                                              Case 20-10343-LSS                                Doc 2963                     Filed 05/04/21             Page 3 of 10
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                    Description                                           Name                                       Address                  Fax                         Email              Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons                     214-544-4040    ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                                 Attn: Larry R. Boyd                                    bankruptcy@abernathylaw.com
                                                                                                Attn: Emily M. Hahn                                    ehahn@abernathy-law.com
                                                                                                1700 Redbud Blvd, Ste 300
                                                                                                McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                         Attn: Henry C. Shelton, III                            Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                     6075 Poplar Ave, Ste 700
America, Inc.                                                                                   Memphis, TN 38119
Notice of Appearance and Request for Notices        Andrus Wagstaff, PC                         A n: Aimee H. Wagstaﬀ                  303-376-6361    aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                     7171 W Alaska Dr
claimants and as a party-in-interest in proceedings                                             Lakewood, CO 80226

Notice of Appearance/Request for Notice Counsel Andrus Wagstaff, PC                             Attn: Sommer D. Luther                 303-376-6361    sluther@wagstafflawfirm.com         Email
for Certain Claimants SpringfieldConf Andrus                                                    7171 West Alaska Dr.
Wagstaff, PC as Parties in Interest                                                             Lakewood, CO 80226
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                        Attn: Bill Bowden                      302-654-2067    wbowden@ashbygeddes.com             Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                             500 Delaware Avenue, 8th Floor
America                                                                                         P.O. Box 1150
                                                                                                Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence                302-644-0306    sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                              1413 Savannah Rd, Ste 1
                                                                                                Lewes, DE 19958
Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                                   jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 5260 North Palm Avenue, Suite 421
                                                                                                Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                               Attn: Matthew G. Summers               302-252-4466    summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance Company                                                 Attn: Chantelle D. McClamb                             mcclambc@ballardspahr.com
                                                                                                919 N. Market St, 11th Fl
                                                                                                Wilmington, DE 19801-3034


Notice of Appearance/Request for Notices         Bayard, P.A.                                   Attn: Erin R. Fay                                      efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Gregory J. Flasser                               gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                                600 N King St, Ste 400
City Fire Insurance Company                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices         Bielli & Klauder, LLC                          Attn: David M. Klauder                 302-397-2557    tbielli@bk-legal.com                Email
Counsel for Various Tort Claimants                                                              1204 N. King Street                                    dklauder@bk-legal.com
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices         Bodell Bove, LLC                           Attn: Bruce W. McCullough              302-655-6827    bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                      1225 N King St, Ste 1000
                                                                                                Wilmington, DE 19801
Notice of Appearance and Request for Notices    Bodell Bove, LLC                                Attn: Bruce W. McCullough              302-655-6827    bmccullough@bodellbove.com          Email
Attorneys for Great American Assurance Company,                                                 1225 N King St, Ste 1000
f/k/a Agricultural Insurance Company; Great                                                     Wilmington, DE 19801
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company


Notice of Appearance/Request for Notices             Bradley Arant Boult Cummings LLP           Attn: Edwin Rice                                       eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                         Attn: Elizabeth Brusa                                  ebrusa@bradley.com
Committee                                                                                       100 N Tampa St, Ste 2200                               ddecker@bradley.com
Counsel for the Florida Conference of the United                                                Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations

Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                                   tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                     320 W Ohio St, Ste 3W
                                                                                                Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: David J. Molton                                  EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   7 Times Square                                         DMolton@brownrudnick.com
Justice                                                                                         New York, NY 10036
Notice of Appearance and Request for Notices         Brown Rudnick LLP                          Attn: Sunni P. Beville                                 sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                   Attn: Tristan G. Axelrod                               taxelrod@brownrudnick.com
Justice                                                                                         1 Financial Ctr
                                                                                                Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation      Attn: Shawn M. Christianson            415-227-0770    schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                                 55 Second Street, 17th Floor
                                                                                                San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                 Attn: Daniel W. Van Horn                               Danny.VanHorn@butlersnow.com        Email
for Chicksaw Council, BSA, Inc.                                                                 P.O. Box 171443
                                                                                                Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                    Attn: Britton C. Lewis                 336-478-1145    bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                          235 N. Edgeworth St.
                                                                                                P.O. Box 540
                                                                                                Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP             Attn: Mark Desgrosseilliers            302-295-0199    degross@chipmanbrown.com            Email
for Jane Doe, Party in Interest                                                                 1313 N Market St, Ste 5400
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding               617-248- 4000   dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                    Attn: Jonathan D. Marshall                             jmarshall@choate.com
                                                                                                Attn: Michael J. Foley, Jr.                            mjfoley@choate.com
Notice of Appearance/Request for Notice Counsel      Clyde & CO US LLP                          Attn: Bruce D. Celebrezze              415-365-9801    bruce.celebrezze@clydeco.us         Email
for Attorneys for Great American Assurance                                                      Four Embarcadero Center, Ste 1350
Company,                                                                                        San Francisco, CA 94111
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 1 of 8
                                               Case 20-10343-LSS                       Doc 2963                      Filed 05/04/21                 Page 4 of 10
                                                                                                      Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                     Description                                       Name                                 Address                         Fax                        Email                Method of Service
Notice of Appearance/Request for Notice Counsel Clyde & CO US LLP                       Attn: Konrad R. Krebs                        973-210-6701   konrad.krebs@clydeco.us               Email
for Attorneys for Great American Assurance                                              200 Campus Dr, Ste 300
Company,                                                                                Florham Park, NJ 07932
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania        Dept of Labor & Industry                     717-787-7671   ra-li-ucts-bankrupt@state.pa.us       Email
Authorized Agent for the Commonwealth of                                                Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                     651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                           Harrisburg, PA 17121

Notice of Appearance/Request for Notices           Connolly Gallagher, LLP              Attn: Karen C. Bifferato                                    kbifferato@connollygallagher.com      Email
Counsel for IRC Burnsville Crossing, LLC                                                Attn: Kelly M. Conlan                                       kconlan@connollygallagher.com
                                                                                        1201 N Market St, 20th Fl
                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP                  Attn: Kevin Coughlin                         973-267-6442   kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                  Attn: Lorraine Armenti                                      larmenti@coughlinduffy.com
                                                                                        Attn: Michael Hrinewski                                     mhrinewski@coughlinduffy.com
                                                                                        350 Mount Kemble Ave.
                                                                                        PO Box 1917
                                                                                        Morristown, NJ 0796
NOA - Counsel for Junell & Associates, PLLC        Cousins Law LLC                      Attn: Scott D. Cousins                       302-295-0331   scott.cousins@cousins-law.com         Email
                                                                                        Brandywine Plaza W
                                                                                        1521 West Concord Pike, Ste 301
                                                                                        Wilmington, DE 19803
Notice of Appearance and Request for Notices       Crew Janci LLP                       Attn: Stephen Crew                                          peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                Attn: Peter Janci                                           steve@crewjanci.com
                                                                                        1200 NW Naito Pkwy, Ste 500
                                                                                        Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP       Cross & Simon, LLC                   A n: Christopher Simon                       302-777-4224   csimon@crosslaw.com                   Email
                                                                                        A n: Kevin Mann                                             kmann@crosslaw.com
                                                                                        1105 N Market St, Ste 901
                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices       Crowell & Moring LLP                 Attn: Mark D. Plevin                         415-986-2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                            Attn: Austin J. Sutta                                       asutta@crowell.com
                                                                                        3 Embarcadero Center, 26th Fl
                                                                                        San Francisco, CA 94111
Notice of Appearance and Request for Notices       Crowell & Moring LLP                 Attn: Tacie H. Yoon                          202-628-5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                            1001 Pennsylvania Ave, NW
                                                                                        Washington, D.C. 20004
Notice of Appearance/Request for Notice Counsel    David Christian Attorneys LLC        Attn: David Christian                                       dchristian@dca.law                    Email
for Attorneys for Great American Assurance                                              105 W. Madison St., Ste 1400
Company,                                                                                Chicago, IL 60602
f/k/a Agricultural Insurance Company; Great
American E&S Insurance Company, f/k/a
Agricultural Excess and Surplus Insurance
Company; and Great American E&S Insurance
Company
Notice of Appearance/Request for Notices           Davidoff Hutcher & Citron LLP        Attn: Jonathan S. Pasternak                  914-381-7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                              Attn: James B. Glucksman                                    jbg@dhclegal.com
                                                                                        Attn: Robert L. Rattet                                      rlr@dhclegal.com
                                                                                        605 3rd Ave
                                                                                        New York, NY 10158
Notice of Appearance/Request for Notices           Davies Hood PLLC                     Attn: Jason P. Hood                                         Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                 22 North Front Street, Suite 620
                                                                                        Memphis, TN 38103-2100
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP                 Attn: Bruce R. Ewing                                        ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                         Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com
America                                                                                 51 W 52nd St
                                                                                        New York, NY 10019
Notice of Appearance/Request for Notices           Dorsey & Whitney LLP                 Attn: Eric Lopez Schnabel                                   schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                         Attn: Alessandra Glorioso                                   glorioso.alessandra@dorsey.com
America                                                                                 300 Delaware Ave, Ste 1010
                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices       Doshi Legal Group, P.C.              Attn: Amish R. Doshi                                        amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                         1979 Marcus Ave, Ste 210E
                                                                                        Lake Success, NY 11042
Notice of Appearance/Request for Notices           Faegre Drinker Biddle & Reath LLP    Attn: Michael P. Pompeo                      317-569-4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                               1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                      New York, NY 10036-2714
Notice of Appearance/Request for Notices           Faegre Drinker Biddle & Reath LLP    Attn: Patrick A. Johnson                     302-467-4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                               Attn: Kaitlin W. MacKenzie                                  kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                      222 Delaware Ave, Ste 1410
                                                                                        Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices           Ferry Joseph, PA                     Attn: John D. McLaughlin, Jr.                302-575-1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                        824 N Market St, Ste 1000
                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC      Attn: Dierdre M. Richards                    302-394-9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                     1300 N King St
AIG                                                                                     Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                P.O. Box 30604                               901-348-4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                          Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance - Pro Se Counsel for Abuse     Florida State Prison                Attn: William Russel Hill                                                                         First Class Mail
Claimant                                                                                PO Box 800
                                                                                        Raiford, FL 32083-0800
Notice of Appearance/Request for Notices           Foley & Lardner LLP                  Attn: Richard J. Bernard                     212-687-2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                            90 Park Ave
                                                                                        New York, NY 10016



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                      Page 2 of 8
                                              Case 20-10343-LSS                                      Doc 2963                      Filed 05/04/21            Page 5 of 10
                                                                                                                   Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                    Description                                              Name                                           Address                  Fax                         Email                  Method of Service
Notice of Appearance/Request for Notices             Foley & Lardner LLP                              Attn: Victor Vilaplana                  858-792-6773   vavilaplana@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                          3579 Valley Centre Dr, Ste 300
                                                                                                      San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.     Attn: Susan N K Gummow                  312-863-5000   sgummow@fgppr.com                        Email
Counsel for National Union Fire Insurance Co of PA,                                                   Attn: Igor Shleypak                                    ishleypak@fgppr.com
AIG                                                                                                   222 N LaSalle St, Ste 1400
                                                                                                      Chicago, IL 60614
Notice of Appearance/Request for Notice Cousnel      Fournaris & Mammarella, P.A.                     Attn: Bill Kelleher                     302-652-1142   BKelleher@gfmlaw.com                     Email
for Sexual Abuse Claimants                                                                            1925 Lovering Avenue
                                                                                                      Wilmington, DE 19806
Notice of Appearance/Request for Notices             Fox Swibel Levin & Carroll LLP                   Attn: Margaret M. Anderson              312-224-1201   panderson@foxswibel.com                  Email
Counsel for Old Republic Insurance Company                                                            200 W Madison St, Ste 3000
                                                                                                      Chicago, IL 60606
Notice of Appearance and Request for Notices         Gilbert LLP                                      Attn: Kami Quinn                                       chalashtorij@gilbertlegal.com            Email
Counsel to Future Claimants’ Representative                                                           Attn: Meredith Neely                                   quinnk@gilbertlegal.com
                                                                                                      Attn: Emily Grim                                       neelym@gilbertlegal.com
                                                                                                      Attn: Jasmine Chalashtori                              grime@gilbertlegal.com
                                                                                                      700 Pennsylvania Ave, SE Ste 400
                                                                                                      Washington, DC 20003
Notice of Appearance and Request for Notices         Godfrey & Kahn, SC                               Attn: Erin A. West                      608-257-0609   ewest@gklaw.com                          Email
Counsel for Bay-Lakes Council                                                                         1 E Main St, Ste 500
                                                                                                      P.O. Box 2719
                                                                                                      Madison, WI 53701-2719
Notice of Appearance and Request for Notices         Godfrey & Kahn, SC                               Godfrey & Kahn, SC                      920-436-7988   tnixon@gklaw.com                         Email
Counsel for Bay-Lakes Council                                                                         Attn: Timothy F. Nixon
                                                                                                      200 S Washington St, Ste 100
                                                                                                      Green Bay, WI 54301-4298
NOA - Counsel for Junell & Associates, PLLC          Hicks Thomas LLP                                 Attn: John B. Thomas                    713-547-9150   jthomas@hicks-thomas.com                 Email
                                                                                                      Attn: Allison Fisher                                   afisher@hicks-thomas.com
                                                                                                      700 Louisiana St., Suite 2300
                                                                                                      Houston, TX 77002
Notice of Appearance/Request for Notices             Hogan♦McDaniel                                   Attn: Daniel K. Hogan                   302-656-7599   dkhogan@dkhogan.com                      Email
Counse on behalf of Eisenberg, Rothweiler,                                                            Attn: Garvan F. McDaniel                               gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                        1311 Delaware Avenue
counsel for various child sexual abuse tort                                                           Wilmington, DE 19806
claimants
Notice of Appearance and Request for Notices         Hoover & Slovacek, LLP                           Attn: Steven A. Leyh                    713-977-5395   leyh@hooverslovacek.com                  Email
Counsel for the Chapelwood United Methodist                                                           Galleria Tower II
Church                                                                                                5051 Westheimer Rd, Ste 1200
                                                                                                      Houston, TX 77056
Notice of Appearance and Request for Notices         Ice Miller                                       Attn: Daniel R. Swetnam                 614-224-3568   daniel.swetnam@icemiller.com             Email
Counsel for Simon Kenton Council                                                                      Arena District
                                                                                                      250 West St
                                                                                                      Columbus, OH 43215
Notice of Appearance/Request for Notices             Ichor Consulting, LLC                            Attn: J. Chad Edwards                   866-606-9002   chad@IchorConsulting.com                 Email
Counsel on behalf of various                                                                          3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                     Dallas, TX 75219
Core Parties                                         Internal Revenue Service                         Centralized Insolvency Operation        855-235-6787                                            First Class Mail
Internal Revenue Service                                                                              P.O. Box 7346
                                                                                                      Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices           Jacobs & Crumplar, P.A.                            Attn: Reann Warner                      302-656-5875   raeann@jcdelaw.com                       Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                                    Attn: Thomas C. Crumplar                               tom@jcdelaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                                    750 Shipyard Dr., Suite 200
(SA Claim No 24629)/Counsel for Certain Claimants                                                     Wilmington, DE 19801
SpringfieldConf Andrus Wagstaff, PC as Parties in
Interest
Notice of Appearance and Request for Notices       James, Vernon & Weeks, P.A.                        Attn: Leander L. James                  208-664-1684   ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                     Attn: Craig K. Vernon                                  cvernon@jvwlaw.net
                                                                                                      Attn: R. Charlie Beckett                               rbeckett@jvwlaw.net
                                                                                                      1626 Lincoln Wy
                                                                                                      Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices             Janet, Janet & Scuggs, LLC                       Attn: Gerald D. Jowers, Jr              803-727-1059   gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in                                                                 500 Taylor St, Ste 301
interest/Claimants S. H. ( SA Claim No. 21108), R.                                                    Columbia, SC 29201
W. (SA Claim No 70996), R. B. (SA Claim No 24629)

Bank Debt                                            JPMorgan Chase Bank, NA                          Attn: Phil Martin                                      louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                            Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1-1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notice Counsel      Justice Law Collaborative, LLC                   Attn: Kimberly A. Dougherty             385-278-0287   kim@justicelc.com                        Email
for Certain Claimants SpringfieldConf Andrus                                                          Justice Law Collaborative, LLC
Wagstaff, PC as Parties in Interest                                                                   19 Belmont St
                                                                                                      South Easton, MA 02375
Notice of Appearance/Request for Notices             Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton                206-682-7100   bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices         Kelly, Morgan, Dennis, Corzine & Hansen, P.C.    Attn: Michael G. Kelly                  432-363-9121   mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760-1311
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Domenic E. Pacitti                               dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
                                                                                                      Wilmington, DE 19801
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Morton R. Branzburg                              mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                              1835 Market St, Ste 1400
                                                                                                      Philadelphia, PA 19103




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                   Page 3 of 8
                                              Case 20-10343-LSS                                      Doc 2963                        Filed 05/04/21           Page 6 of 10
                                                                                                                      Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                     Description                                             Name                                             Address                Fax                           Email              Method of Service
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP               Attn: Thomas Moers Mayer              212-715-8000    tmayer@kramerlevin.com                Email
Counsel for the Official Committee of Unsecured                                                         Attn: Rachel Ringer                                   rringer@kramerlevin.com
Creditors                                                                                               Attn: David E. Blabey Jr.                             dblabey@kramerlevin.com
                                                                                                        Attn: Jennifer R. Sharret                             jsharret@kramerlevin.com
                                                                                                        Attn: Megan M. Wasson                                 mwasson@kramerlevin.com
                                                                                                        177 Ave of the Americas
                                                                                                        New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                               Attn: Adam J. Goldberg                212-751-4864    adam.goldberg@lw.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                                    885 3rd Ave
Saints                                                                                                  New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                               Attn: Jeffrey E Bjork                 213-891-8763    jeff.bjork@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                    Attn: Kimberly A Posin                                kim.posin@lw.com
Saints                                                                                                  355 S Grand Ave, Ste 100
                                                                                                        Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices          Linebarger Goggan Blair & Sampson, LLP            Attn: Don Stecker                     210-225-6410    sanantonio.bankruptcy@publicans.com   Email
Counsel to Ector CAD                                                                                    112 E Pecan St, Ste 2200
                                                                                                        San Antonio, TX 78205
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP            Attn: Elizabeth Weller                469-221-5003    dallas.bankruptcy@publicans.com       Email
Counsel for Dallas County                                                                               2777 N. Stemmons Fwy, Ste 1000
                                                                                                        Dallas, TX 75207




Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP            Attn: John P. Dillman                 713-844-3503    houston_bankruptcy@publicans.com      Email
Counsel for Houston Liens, Harris County, Cleveland                                                     P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                              Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices              Maurice Wutscher LLP                              Attn: Alan C. Hochheiser              216-472-8510    ahochheiser@mauricewutscher.com       Email
Counsel for AmTrust North America, Inc. on behalf                                                       23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                              Beachwood, OH 44123
Notice of Appearance/Request for Notices              McCreary, Veselka, Bragg & Allen, PC              Attn: Tara LeDay                      512-323-3205    tleday@mvbalaw.com                    Email
Counsel for The County of Anderson, Texas, The                                                          P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                     Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas
Notice of Appearance/Request for Notices              McDermott Will & Emery LLP                        Attn: Ryan S. Smethurst               202-756-8087    rsmethurst@mwe.com                    Email
Counsel for Allianz Global Risks US Insurance                                                           Attn: Margaret H. Warner                              mwarner@mwe.com
Company                                                                                                 The McDermott Building
                                                                                                        500 North Capitol Street, NW
                                                                                                        Washington, DC 20001-1531
Notice of Appearance and Request for Notices          Miller, Canfield, Paddock and Stone, P.L.C.       Attn: Danielle Mason Anderson         269-382-0244    andersond@millercanfield.com          Email
Counsel to Stryker Medical                                                                              277 S Rose St, Ste 5000
                                                                                                        Kalamazoo, MI 49007

Notice of Appearance/Request for Notices              Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand               617-542- 2241   kmarrkand@mintz.com                   Email
Counsel for Liberty Mutual Insurance Company                                                              Attn: Nancy D. Adams                                ndadams@mintz.com
                                                                                                          Attn: Laura Bange Stephens                          lbstephens@mintz.com
                                                                                                          One Financial Ctr
Notice of Appearance/Request for Notices              Mirick, O'Connell, DeMallie & Lougee, LLP           Boston,
                                                                                                          Attn:   MAP 02111
                                                                                                                Kate   Foley                  508-898-1502    kfoley@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                         1800 W Park Dr, Ste 400
                                                                                                         Westborough, MA 01581

Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP              Attn: Paul W Carey                    508-791-8502    pcarey@mirickoconnell.com             Email
Counsel for Sun Life Assurance Company of Canada                                                        100 Front St
                                                                                                        Worcester, MA 01608
Notice of Appearance/Request for Notices              Missouri Department of Revenue                    Bankruptcy Unit                       573-751-7232    deecf@dor.mo.gov                      Email
Counsel for Missouri Department of Revenue                                                              Attn: Steven A. Ginther
                                                                                                        PO Box 475
                                                                                                        Jefferson City, MO 65105-0475
Notice of Appearance and Request for Notices          Monzack Mersky Browder and Hochman, P.A.          Attn: Rachel B. Mersky                                rmersky@monlaw.com                    Email
Counsel to the Coalition of Abused Scouts for                                                           1201 N Orange St, Ste 400
Justice                                                                                                 Wilmington, DE 19801
Notice of Appearance/Request for Notices              Monzack Mersky McLaughlin & Browder, PA           Attn: Brian McLaughlin                302-656-2769    bmclaughlin@monlaw.com                Email
Counsel for Waste Management                                                                            Attn: Rachel Mersky                                   rmersky@monlaw.com
                                                                                                        1201 N Orange St, Ste 400
                                                                                                        Wilmington, DE 19801
Notice of Appearance/Request for Notices              Moore & Rutt, PA                                   Attn: David N. Rutt                                  dnrutt@mooreandrutt.com               Email
Counsel for the Florida Conference of the United                                                         Attn: Scott G. Wilcox                                swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                             122 N Market St
Conference that are Chartered Organizations                                                              P.O. Box 554
Notice of Appearance/Request for Notices Counsel Morris James LLP                                        Attn: Jeffrey R. Waxman              302-571-1750    jwaxman@morrisjames.com               Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                        Attn: Eric J. Monso                                  emonzo@morrisjames.com
                                                                                                         500 Delaware Ave, Ste 1500
                                                                                                         P.O. Box 2306
                                                                                                         Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices              Morris James LLP                                   Attn: Brett D. Fallon                302-571-1750    bfallon@morrisjames.com               Email
Counsel for Old Republic Insurance Company                                                               Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                         500 Delaware Ave, Ste 1500
                                                                                                         P.O. Box 2306
                                                                                                         Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices              Morris James LLP                                   Attn: Stephen M. Miller              302-571-1750    smiller@morrisjames.com               Email
Counsel for Old Republic Insurance Company                                                               500 Delaware Ave, Ste 1500
                                                                                                         Wilmington, DE 19801
Core Parties                                          Morris, Nichols, Arsht & Tunnell                   Attn: Joseph Charles Barsalona II                    barsalona@mnat.com                    Email
Notice of Appearance/Request for Notices              Motley Rice LLC                                    A n: Daniel R. Lapinksi              856-667-5133    dlapinski@motleyrice.com              Email
Counsel for various child sexual abuse tort                                                              210 Lake Dr E, Ste 101
claimants                                                                                                Cherry Hill, NJ 08002




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                      Page 4 of 8
                                                Case 20-10343-LSS                                     Doc 2963                     Filed 05/04/21           Page 7 of 10
                                                                                                                    Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below

                    Description                                             Name                                            Address                Fax                             Email               Method of Service
Notice of Appearance/Request for Notices            Motley Rice LLC                                    Attn: Joseph F. Rice                 843-216-9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                            28 Bridgeside Blvd
claimants                                                                                              Mt Pleasant, SC 29464
Notice of Appearance/Request for Notices            Nagel Rice LLP                                     Attn: Bradley L Rice                 973-618-9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                        103 Eisenhower Pkwy
Adversary Case                                                                                         Roseland, NJ 07068
Notice of Appearance and Request for Notices        Napoli Shkolnnik PLLC                              Attn: R. Joseph Hrubiec                              RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                               919 N Market St, Ste 1801
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                     A n: William E. Winﬁeld              805-604- 4150   wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                      300 E Esplande Dr, Ste 1170
                                                                                                       Oxnard, CA 93036
Notice of Appearance/Request for Notices            Nelson Mullins Riley & Scarborough LLP             A n: David Barnes, Jr                202-689-2860    david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                      101 Cons tu on Ave NW, Ste 900
                                                                                                       Washington, DC 20001
Notice of Appearance/Request for Notices            Nicolaides Fink Thorpe Michaelides Sullivan LLP    Attn: Matthew S. Sorem               312-585-1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                          10 S. Wacker Dr., 21st Floor
Company                                                                                                Chicago, IL 60606
Notice of Appearance/Request for Notices            Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                              1301 Ave of the Americas
Association                                                                                            New York, NY 10019-6022
Notice of Appearance/Request for Notices            Norton Rose Fulbright Us LLP                       Attn: Louis R. Strubeck, Jr          214-855-8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                              Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
Association                                                                                            Attn: Ryan E. Manns                                  ryan.manns@nortonrosefulbright.com
                                                                                                       2200 Ross Avenue, Suite 3600
                                                                                                       Dallas, TX 75201-7933
Notice of Appearance and Request for Notices        Nye, Stirling, Hale & Miller LLP                   Attn: Joel M. Walker                 412-857-5350    jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort                                                            1145 Bower Hill Rd, Ste 104
claimants                                                                                              Pittsburgh, PA 15243
Notice of Appearance and Request for Notices        O’Connor Playdon Guben & Inouye LLP                Attn: Jerrold K. Guben               808-531-8628    JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                        Makai Tower, Ste 2400
Guam Chapter                                                                                           733 Bishop St
                                                                                                       Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                                A n: Tancred Schiavoni                                                                        First Class Mail
Counsel to for Century Indemnity Company, as                                                           Times Square Tower
successor to Cigna Specialty Insurance Company                                                         7 Times Square
f/k/a California Union Insurance Company, and CCI                                                      New York, NY 10036-6537
Insurance Company as successor to Insurance
Company of North America, et al.
Notice of Appearance/Request for Notices          Office of the Attorney General                       Attn: Christopher S. Murphy          512-936- 1409   christopher.murphy@oag.texas.gov         Email
Counsel for the Texas Workforce Commission                                                             Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                                       Bankruptcy & Collections Division
                                                                                                       P.O. Box 12548
                                                                                                       Austin, TX 78711-2548
Core Parties                                        Office of the United States Trustee                Attn: David L. Buchbinder            302-573-6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                                    Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov                Email
                                                                                                       844 King St, Suite 2207
                                                                                                       Lockbox 35
                                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP                  Attn: James I. Stang                 302-652-4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                               Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                                       10100 Santa Monica Blvd, 13th Fl
                                                                                                       Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices            Pachulski Stang Ziehl & Jones LLP                  Attn: Robert Orgel                   302-652-4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                              Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                                       Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                                       Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                                       919 N Market St.,17th Floor
                                                                                                       P.O. Box 8705
                                                                                                       Wilmington, DE 19899-8705
Counsel to the Tort Claimants' Committee            Pachulski Stang Ziehl & Jones LLP                  A n: Iain Nasa r                                     inasatir@pszjlaw.com                     Email
                                                                                                       10100 Santa Monica Blvd.
                                                                                                       13th Floor
                                                                                                       Los Angeles, CA 90067-4003
Notice of Appearance and Request for Notices        Paul Mones PC                                      Attn: Paul Mones                                     paul@paulmones.com                       Email
Counsel to Abuse Victims                                                                               13101 Washington Blvd
                                                                                                       Los Angeles, CA 90066
Notice of Appearance/Request for Notices            Pension Benefit Guaranty Corporation               Attn: Patricia Kelly, CFO            202-326-4112    kelly.patricia@pbgc.Gov                  Email
Counsel for the Pension Benefit Guaranty                                                               Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                            Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                                       1200 K St NW
                                                                                                       Washington, DC 20005
Notice of Appearance and Request for Notices        Perdue, Brandon, Fielder, Collins & Mott, LLP      Attn: John T. Banks                  512-302-1802    jbanks@pbfcm.com                         Email
Counsel for Burleson County Tax Office, Luling ISD                                                     3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                        Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC                   Attn: Michael T. Pfau                206-623-3624    michael@pcvalaw.com                      Email
Counsel for Various Tort Claimants                                                                     Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                                       Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                                       403 Columbia Street, Suite 500
                                                                                                       Seattle, WA 98104

Notice of Appearance/Request for Notices            Phillips Lytle LLP                                 Attn: Angela Z Miller                716-852-6100    amiller@phillipslytle.com                Email
Counsel for Pearsons Education, Inc. and NSC                                                           One Canalside, 125 Main St
Pearsons, Inc.                                                                                         Buffalo, NY 14203,




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                    Page 5 of 8
                                               Case 20-10343-LSS                            Doc 2963                         Filed 05/04/21           Page 8 of 10
                                                                                                           Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                    Description                                            Name                                   Address                    Fax                          Email           Method of Service
Notice of Appearance and Request for Notice           Potter Anderson & Corroon LLP          Attn: Jeremy Ryan                        302-658-1192    jryan@potteranderson.com          Email
Counsel for the United Methodist Ad Hoc                                                      Attn: D. Ryan Slaugh                                     rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                  1313 N Market St, 6th FL
Society of America                                                                           P.O. Box 951
                                                                                             Wilmington, DE 19899
ENR                                                   Raul Diaz                                                                                       rauldiaz2503@gmail.com            Email
Notice of Appearance/Request for Notices              Reed Smith LLP                         Attn: Kurt F. Gwynne                     302-778-7575    kgwynne@reedsmith.com             Email
Counsel to the Official Committee of Unsecured                                               Attn: Katelin A. Morales                                 kmorales@reedsmith.com
Creditors                                                                                    120 N Market St, Ste 1500
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices             Reger Rizzo & Darnall LLP               A n: Louis J. Rizzo, Jr                                  lrizzo@regerlaw.com               Email
Counsel for Travelers Casualty and Surety                                                    1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                   Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                   Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA           Attn: Michael Merchant                   302-651-7701    merchant@rlf.com                  Email
Counsel for The Church of Jesus Christ of Latter-day                                         Attn: Brett Haywood                                      haywood@rlf.com
Saints                                                                                       One Rodney Square
                                                                                             920 N King St
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices              Robinson Mahoney PLLC                  Attn: Cindy Robinson                                     crobinson@tremontsheldon.com      Email
Counsel for Jane Doe, Party in Interest                                                      Attn: Doug Mahoney                                       dmahoney@tremontsheldon.com
                                                                                             121o Post Rd
                                                                                             Fairfield, CT 06824
Notice of Appearance/Request for Notices              Schiff Hardin LLP                      Attn: Everett Cygal                      312-258-5600    ecygal@schiffhardin.com           Email
Counsel to Catholic Mutual Relief Society of                                                 Attn: Joseph Mark Fisher                                 mfisher@schiffhardin.com
America                                                                                      Attn: Daniel Schufreider                                 dschufreider@schiffhardin.com
                                                                                             Attn: Jin Yan                                            jyan@schiffhardin.com
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP    233 S Richard
                                                                                             Attn:  Wacker A.Dr,Barkasy,
                                                                                                                 Ste 7100Esq.         302-888-1696    rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                          Attn: Kristi J. Doughty, Esq.                            kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.        Attn: R. Karl Hill                       302-888- 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                 222 Delaware Ave, Ste 1500
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.    Attn: Michael Marchese                                   michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                          6005 N. Tamera Avenue
                                                                                             Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                       Attn: James P. Ruggeri                   202-469-7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Joshua D. Weinberg                                 jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                             Attn: Abigail W. Williams                                awilliams@goodwin.com
City Fire Insurance Company                                                                  1875 K St NW, Ste 600
                                                                                             Washington, DC 20006-1251
Notice of Appearance/Request for Notices          Shipman & Goodwin LLP                      Attn: Eric S. Goldstein                  860-251-5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                  One Constitution Plaza                                   bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                             Hartford, CT 06103-1919                                  bankruptcyparalegal@goodwin.com
City Fire Insurance Company
NOA - Counsel for Hartford Accident and Indemnity Shipman & Goodwin LLP                      Attn: Michele Backus Konigsberg                          mkonigsberg@goodwin.com           Email
Company, First State Insurance Company, and Twin
City Fire Insurance Company

Core Parties                                          Sidley Austin LLP                      Attn: Blair Warner                       312-853-7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                           Attn: Matthew Evan Linder                                mlinder@sidley.com
                                                                                             Attn: Thomas A. Labuda, Jr.                              tlabuda@sidley.com
                                                                                             Attn: Karim Basaria                                      kbasaria@sidley.com
                                                                                             One South Dearborn Street
                                                                                             Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                      Attn: Jessica C. Boelter                 212-839-5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                           787 Seventh Avenue
                                                                                             New York, NY 10019
Notice of Appearance/Request for Notices            Squire Patton Boggs (US) LLP             Attn: Mark A. Salzberg                   202-457-6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                              2550 M St, NW
Society of the Protestant Episcopal Church in the                                            Washington, DC 20037
United States of America
Notice of Appearance/Request for Notices            Squire Patton Boggs (US) LLP             Attn: Travis A. McRoberts                214-758-1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                              2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                            Dallas, TX 75201
United States of America
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                Stamoulis & Weinbla LLC                                  stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                 A n: Stama os Stamoulis                                  weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                               A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                            800 N West St, Ste 800
Insurance Company as successor to Insurance                                                  Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices             Stark & Stark, PC                       Attn: Joseph H Lemkin                    609-896-0629    jlemkin@stark-stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                         P.O. Box 5315
action pending in the Superior Court of New Jersey,                                          Princeton, NJ 08543
Essex County




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                           Page 6 of 8
                                                Case 20-10343-LSS                                 Doc 2963                     Filed 05/04/21                    Page 9 of 10
                                                                                                                Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                   Description                                       Name                                               Address                          Fax                         Email              Method of Service
Notice of Appearance and Request for Notices    Steptoe & Johnson LLP                              Attn: Harry Lee                                202-429-3902   hlee@steptoe.com                     Email
Counsel for Clarendon America Insurance Company                                                    Attn: John O’Connor                                           joconnor@steptoe.com
                                                                                                   Attn: Brett Grindrod                                          bgrindrod@steptoe.com
                                                                                                   1330 Connecticut Ave, N.W
                                                                                                   Washington, DC 20036
Notice of Appearance and Request for Notices          Straffi & Straffi, LLC                       Attn: Daniel Straffi, Jr                       732-341-3548   bkclient@straffilaw.com              Email
Counsel for the Presbyterian Church of Lakehurst                                                   670 Commons Way
                                                                                                   Toms River, NJ 08755
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC             Attn: William D. Sullivan                      302-428-8195   bsullivan@sha-llc.com                Email
Counsel to Eric Pai, as administrator of the Estate of                                             919 N Market St, Ste 420
J. Pai                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC        Attn: James Hill/ Christopher Hawkins          619-231-4372   Hill@SullivanHill.com                Email
Counsel for The Episcopal Diocese of San Diego                                                     Attn: Kathleen Cashman-Kramer
                                                                                                   600 B St, Ste 1700
                                                                                                   San Diego, CA 92101
Notice of Appearance/Request for Notices              Swenson & Shelley, PLLC                      Attn: Kevin D. Swenson                         855-450-8435   Kevin@swensonshelley.com             Email
Counsel for various child sexual abuse tort                                                        107 S 1470 E, Ste 201
claimants                                                                                          St George, UT 84790
Notice of Appearance/Request for Notices              Synchrony Bank                               c/o PRA Receivables Management, LLC            757-351-3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                                Attn: Valerie Smith
                                                                                                   P.O. Box 41021
                                                                                                   Norfolk, VA 23541
NOA - Counsel for Bailey Cowan Heckaman PLLC          The Bifferato Firm                           Attn: Ian Connor Bifferato                     302-298-0688   cbifferato@tbf.legal                 Email
                                                                                                   1007 N. Orandge St., 4TH FL
                                                                                                   Wilmington, DE 19801
Bonds                                                 The County Commission Of Fayette County      Attn: President                                                                                    First Class Mail
                                                                                                   P.O. Box 307
                                                                                                   Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County      c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                                   Attn: John Stump, Esq.
                                                                                                   Chase Tower - Eighth Fl
                                                                                                   707 Virginia St E.
                                                                                                   Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC                Attn: James Tobia                              302-656-8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                   1716 Wawaset St
minor by his mother Nichole Erickson                                                               Wilmington, DE 19806


Notice of Appearance/Request for Notices              The Law Offices of Joyce, LLC                Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                             1225 King St.
                                                                                                   Suite 800
                                                                                                   Wilmington, DE 19801


Notice of Appearance/Request for Notices           The Neuberger Firm                              Attn: Thomas S. Neuberger                      302-655-0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants/Claimants S. H. ( SA                                                 Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
Claim No. 21108), R. W. (SA Claim No 70996), R. B.                                                 17 Harlech Dr.
(SA Claim No 24629)/Counsel for Certain Claimants                                                  Wilmington, DE 19807
SpringfieldConf Andrus Wagstaff, PC as Parties in
Interest
Notice of Appearance and Request for Notices       The Powell Firm, LLC                            Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                       Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                         1201 N Orange St, Ste 500
                                                                                                   P.O. Box 289
                                                                                                   Wilmington, DE 19899
Notice of Appearance/Request for Notice Cousnel       The Zalkin Law Firm, P.C.                    Attn: Irwin Zalkin                             858-259-3015   irwin@zalkin.com                     Email
for Sexual Abuse Claimants                                                                         Attn: Devin Storey                                            devin@zalkin.com
                                                                                                   Attn: Kristian Roggendorf                                     kristian@zalkin.com
                                                                                                   10590 W Ocean Air Dr. #125
                                                                                                   San Diego, CA 92130
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                      Attn: Tad Thomas                               877-955-7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                      Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                                   9418 Norton Commons Blvd, Ste 200
                                                                                                   Louisville, KY 40059
Notice of Appearance and Request for Notices          TN Dept of Labor - Bureau of Unemployment    c/o TN Attorney General's Office, Bankruptcy   615-741-3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                   Insurance                                    Division
                                                                                                   Attn: Laura L. McCloud
                                                                                                   PO Box 20207
                                                                                                   Nashville, Tennessee 37202-0207
NOA - Counsel for Jane Doe, Party in Interest         Tremont Sheldon Robinson Mahoney PC          Attn: Cindy L. Robinson                                       crobinson@tremontsheldon.com         Email
                                                                                                   Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP         Attn: David M. Fournier                        302-421-8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                      Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                          1313 Market St, Ste 5100
                                                                                                   P.O. Box 1709
                                                                                                   Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices              Troutman Pepper Hamilton Sanders LLP         Attn: Harris B. Winsberg                       404-885-3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                      Attn: Matthew G. Roberts                                      matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                          600 Peachtree St NE, Ste 3000
                                                                                                   Atlanta, GA 30308
Notice of Appearance/Request for Notices              Tune, Entrekin & White, PC                   A n: Joseph P. Rusnak                          615-244-2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                   315 Deaderick St, Ste 1700
                                                                                                   Nashville, TN 37238
Notice of Appearance and Request for Notices          Tybout, Redfearn & Pell                      Attn: Seth J. Reidenberg                       302-658-4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                       750 Shipyard Dr, Ste 400
                                                                                                   P.O. Box 2092
                                                                                                   Wilmington, DE 19899-2092
NOA - Attorney for American Zurich Insurance          Tybout, Redfearn & Pell                       Attn: Robert D. Cecil, Jr.                    302-658-4018   rcecil@trplaw.com                    Email
Company                                                                                            P.O. Box 2092
                                                                                                   Wilmington, DE 19899-2092
Core Parties                                          United States Dept Of Justice                950 Pennsylvania Ave, Nw                                                                           First Class Mail
                                                                                                   Room 2242
                                                                                                   Washington, DC 20530-0001



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                Page 7 of 8
                                              Case 20-10343-LSS                      Doc 2963                   Filed 05/04/21             Page 10 of 10
                                                                                                    Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                    Description                                         Name                               Address                 Fax                          Email         Method of Service
Core Parties                                       US Attorney For Delaware           Attn: David C Weiss                   302-573-6220    usade.ecfbankruptcy@usdoj.gov   Email
                                                                                      1007 Orange St, Ste 700
                                                                                      P.O. Box 2046
                                                                                      Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz      Attn: Richard Mason                   212-403-2252    rgmason@wlrk..com               Email
Counsel for Ad Hoc Committee of Local Councils of                                     Attn: Douglas Mayer                                   dkmayer@wlrk.com
the Boy Scouts of America                                                             Attn: Joseph C. Celentino                             jccelentino@wlrk.com
                                                                                      51 W 52nd St
                                                                                      New York, NY 10019
NOA - Counsel to D. Miller & Associates PLLC       Walden Macht & Haran LLP           Daniel Miller                                         dmiller@wmhlaw.com              Email
                                                                                      2532 Justin Lane
                                                                                      Wilmington, DE 19810
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP         Attn: Christopher A. Wadley                           cwadley@walkerwilcox.com        Email
Counsel to for Century Indemnity Company, as                                          1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                        Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC           Attn: Riley C. Walter                                 rwalter@wjhattorneys.com        Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                       265 E. River Park Circle, Suite 310
                                                                                      Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.               Attn: Paul A Fanning                  252-215-4077    paf@wardandsmith.com            Email
Counsel for East Carolina Council BSA, Inc.                                           P.O. Box 8088
                                                                                      Greenville, NC 27835-8088
NOA - Boy Scouts of America And Delaware BSA,      White & Case LLP                   Attn: Jessica C.K. Boelter                            jessica.boelter@whitecase.com   Email
LLC
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC     Attn: Richard W. Riley                                rriley@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                      The Renaissance Centre
America, Inc.                                                                         405 North King Street, Suite 500
                                                                                      Wilmington, Delaware 19801
Notice of Appearance/Request for Notices          Whiteford Taylor & Preston LLP      Attn: Todd M. Brooks                                  tbrooks@wtplaw.com              Email
Counsel for Baltimore Area Council Boy Scouts of                                      Seven Saint Paul Street, 15th Floor
America, Inc.                                                                         Baltimore, Maryland 21202-1626
Notice of Appearance and Request for Notices      Wilks Law, LLC                      Attn: David E. Wilks                                  dwilks@wilks.law                Email
Counsel for Interested Parties Andrew Van Arsdale                                     4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                   Wilmington, DE 19805
Notice of Appearance/Request for Notices          Womble Bond Dickinson (US) LLP      Attn: Matthew Ward                    302-252-4330    matthew.ward@wbd-us.com         Email
Counsel for JPMorgan Chase Bank, National                                             Attn: Morgan Patterson                                morgan.patterson@wbd-us.com
Association                                                                           1313 N Market St, Ste 1200
                                                                                      Wilmington, DE 19801
Core Parties                                       Young Conaway Stargatt & Taylor    Attn: James L. Patton, Jr             302-576-3325    jpatton@ycst.com                Email
Counsel for Prepetition Future Claimants’                                             Attn: Robert Brady                                    rbrady@ycst.com
Representative                                                                        Attn: Edwin Harron                                    eharron@ycst.com
                                                                                      Rodney Square
                                                                                      1000 N King St
                                                                                      Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                    Page 8 of 8
